C. A. 4th Cir.; and
C. A. 9th Cir. Upon consideration of the motion to vacate filed by the Solicitor General on March 11, 1982, the judgments of the United States Court of Appeals for the Fourth Circuit and the United States Court of Appeals for the Ninth Circuit are vacated and the cases are remanded to the United States District Court for the District of Maryland and the United States District Court for the Central District of California, respectively, with directions to dismiss the causes as moot when the parties jointly so move. Reported below: No. 76-1234, 544 F. 2d 514; No. 76-1261, 547 F. 2d 1062.